DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant filed an RCE on 22 February 2022 requesting entry of the After Final Reply filed 31 January 2022 that included:
Amending independent claims 1 and 9 by limiting the invention to accessing the individual information and the emotional state information (from the database) to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals which was previously recited in claim 4;
Cancelling claim 4; and 
Adding new claims 17-23 resulting in the 112(b) rejections referenced in the Advisory Action but which have not yet been addressed as well as new prior art rejections for all of the limitations recited.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed 31 January 2022, with respect to the prior art rejections based on Murakami under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections applying Murakami have been withdrawn.  However, upon further consideration, a new grounds of rejection are made in view of Mora, Pitre as further detailed below in the prior art rejections.
31 January 2022 have been fully considered but they are not persuasive. 
In regards to Stephenson, Applicant argues, pg. 11, that this reference merely compiles moods of multiple employees that does not teach or suggest the specifics of amended claim 1, particularly accessing individual information and emotional state information stored in a database, and performing said accessing functionality specifically to match the individuals to groups within the enterprise.  In response, [0041] of Stephenson is so limited as Applicant suggests.  In further detail, [0041] discloses compiling the set of individual moods of multiple employees into a variety of groups for group emotion including
employee workgroups within a company, 
employees at a particular campus, 
employees within a particular state, and 
employees within a particular demographic 
which requires or at least very heavily infers accessing employee “individual information” stored in a database that includes the a) corresponding and respective workgroup identification information, b) campus information, c) state information and d) demographic information; otherwise, groups a)-d) could not be identified to determine group-level emotions and comparisons.  See also [0047]-[0048] discussing trends across employee groups including comparisons between different work groups and work locations.  To further reinforce these assertions, see also Fukuzawa which supplements the disclosure of Stephenson regarding group level trends of emotions and the necessary backend database details for determining each of the groups.
In regards to the 112(f) claim interpretation, Applicant again argues, pgs. 6-7, that the terms “facial recognition module” and “emotion analyzer module” do not invoke one of ordinary skill in the art would not identify these wholly functional, uncommon, coined terms followed by a nonce term “module” as have any sufficiently definite meaning as the name for the structure that performs the function.
Applicant’s remaining arguments with respect to independent claims 1, 8, 9, 15, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Facial recognition module in claims 1-8 and 16; and
Emotion analyzer module in claims 1-8 and 16.
Corresponding structure for a) and b) has been identified in [0053] as a general purpose CPU or microcontroller executing software there is a distinct lack of any algorithm for identifying individuals and determining an emotional state of the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As indicated above, the facial recognition module and emotion analyzer module are properly interpreted under 112(f) and there is a distinct lack of any algorithm in the instant specification disclosing how the how the various functions are performed by the facial recognition module or the emotion analyzer module.  Instead, for example, the facial recognition module 107 merely “determines facial recognition information of the individuals captured in the image data in [0033] while the emotion analyzer module 127 merely “determines an emotion state for the individuals/employees from their images in the image data 99” without offering any details/algorithm on how these functions may be accomplished.    
	The lack of an algorithm for a) facial recognition module and b) emotion analyzer module renders these claim elements indefinite under 35 USC 112(b) as further explained below.  Moreover, claim elements a) and b) also lack an adequate written 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim elements a) facial recognition module and b) emotion analyzer module
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted above. Furthermore, the corresponding structure for these elements is a computer programmed with code ([0053] as a general purpose CPU or microcontroller executing software). 
However, MPEP 2181(II)(B) and the case law cited below requires that the specification disclose an algorithm for performing the claimed functions of a) and b).  As noted above, no such algorithms have been discloses. 
As explained by MPEP 2181(II)(B):
[W]hen the disclosed structure is a computer programmed to carry out an algorithm, ‘the disclosed structure is not the general purpose computer, but rather that special purpose computer In re Aoyama, 656 F.3d 1293, 1297, 99 USPQ2d 1936, 1939 (Fed. Cir. 2011) (quoting WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999)); see also In re Alappat, 33 F.3d 1526, 1545, 31 USPQ2d 1545, 1558 (Fed. Cir. 1994) (en banc). In cases involving a special purpose computer-implemented means-plus-function limitation, the Federal Circuit has consistently required that the structure be more than simply a general purpose computer or microprocessor and that the specification must disclose an algorithm for performing the claimed function. See, e.g., Noah Systems Inc. v. Intuit Inc., 675 F.3d 1302, 1312, 102 USPQ2d 1410, 1417 (Fed. Cir. 2012); Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239. 
For a computer-implemented means-plus-function claim limitation invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, a general purpose computer is usually only sufficient as the corresponding structure for performing a general computing function (e.g., "means for storing data"), but the corresponding structure for performing a specific function is required to be more than simply a general purpose computer or microprocessor. In In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316, 97 USPQ2d 1737, 1747 (Fed. Cir. 2011) (citations omitted), the court stated:
Those cases involved specific functions that would need to be implemented by programming a general purpose computer to convert it into a special purpose computer capable of performing those specified functions. By contrast, in the seven claims identified above, Katz has not claimed a specific function performed by a special purpose computer, but has simply recited the claimed functions of ‘processing,’ ‘receiving,’ and ‘storing.’ Absent a possible narrower construction of the terms ‘processing,’ ‘receiving,’ and ‘storing,’ discussed below, those functions can be achieved by any general purpose computer without special programming. As such, it was not necessary to disclose more structure than the general purpose processor that performs those functions. Those seven claims do not run afoul of the rule against purely functional claiming, because the functions of ‘processing,’ ‘receiving,’ and ‘storing’ are coextensive with the structure disclosed, i.e., a general purpose processor.
To claim a means for performing a specific computer-implemented function and then to disclose only a general purpose computer as the structure designed to perform that function amounts to pure functional claiming. Aristocrat, 521 F.3d 1328 at 1333, 86 USPQ2d at 1239. In this instance, the structure Aristocrat, 521 F.3d at 1333, 86 USPQ2d at 1239; Finisar Corp. v. DirecTV Group, Inc., 523 F.3d 1323, 1340, 86 USPQ2d 1609, 1623 (Fed. Cir. 2008); WMS Gaming, Inc. v. Int’l Game Tech., 184 F.3d 1339, 1349, 51 USPQ2d 1385, 1391 (Fed. Cir. 1999).

In summary, the written description fails to disclose an algorithm that is needed to transform a general purpose computer disclosed in the specification to a special purpose computer capable of performing specified functions for a) and b) as detailed above.  Therefore, claims 1-8 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.


Claims 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally upset” in claim 19 and “require additional investigation” in claim 21 are relative terms which renders these claims indefinite. The terms “generally” and “require” in these are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 2014/0278629 A1); Mora {S. Mora, V. Rivera-Pelayo and L. Müller, "Supporting mood awareness in collaborative settings," 7th International Conference on Collaborative Computing: Networking, Applications and Worksharing (CollaborateCom), 2011, pp. 268-277, doi: 10.4108/icst.collaboratecom.2011.247091}; Pitre (US-20160078279 A1); and Fukazawa (JP 2018138155 A).  An English language translation of Fukuzawa is being supplied with this office action that incudes markups further indicating the relevance thereof which are hereby incorporated by reference as are the markups to the other prior art references.
Claim 1

surveillance cameras that capture image data including individuals within an enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};
a facial recognition module for identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to identify the employee and that other biometric information could be used for identification}; 
an emotion analyzer module for determining an emotional state 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see physiological record S500, Figs. 1, 2 which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044].  Database further shown in Figs. 2, 10 and discussed in [0027].  See also [0041], [0044] where the individual information would also include data for items a)-d) below},
wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals {see [0041] in 
employee workgroups within a company, 
employees at a particular campus, 
employees within a particular state, and 
employees within a particular demographic 
which requires or at least very heavily infers accessing employee “individual information” stored in a database that includes the a) corresponding and respective workgroup identification information, b) campus information, c) state information and d) demographic information; otherwise, groups a)-d) could not be identified to determine group-level emotions and comparisons.  See also [0047]-[0048] discussing trends across employee groups including comparisons between different work groups and work locations.  To further reinforce these assertions, see also Fukuzawa which supplements the disclosure of Stephenson regarding group level trends of emotions and the necessary backend database details for determining each of the groups.}.
Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.

Mora also teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals  {see Fig. 3, Section III teaching a mood tracker provided on a desktop or mobile device in which emotions are tracks by sensors and algorithms that analyze human behaviors such as facial expressions, and tracking of mood/emotion information over time to detect changes.  Mora is most specifically relied upon to teach the conventional nature of determining both emotional state and emotion level.  See Section II Background discussing the conventional Circumplex Model of Affect from the 1980’s that defines a two dimensional space of valence (emotional state) and arousal (emotion level) which is applied by Moro to statistically analyze group-level emotion trends as discussed in IIIB Degree of Aggregation that extracts statistical indexes (e.g. average, variance) from shared moods to provide an aggregate overview of a workgroup mood.  See also IIIC Degree of comparison that applies this emotional-state&level-model to check/compare individual moods against group mood/emotion (aggregate value) to uncover similarities and differences}.
Although Mora teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data is disclosed as using sensors and algorithms that analyze human behaviors including facial expression, mood assessment and mood 
Pitre is another highly analogous reference from the same field of detecting moods/emotions of individuals and groups of individuals.  See abstract, Figs. 1, 2, 3, 9, [0002], [0004], [0008]-[0011] and citations below.  Pitre provides conclusive evidence that using images to determine both emotional state and emotion level is conventional and that also teaches the claimed emotion analyzer module for determining an emotion score which includes emotional state and an emotion level (emotion intensity) for the determined emotional state of the individuals based on the image data {see Figs. 1, 2, 3; classifier logic 140, [0040]-[0042], evaluating emotion content step 270 to determine emotion score that includes emotions and their intensities (levels), [0050], [0054]-[0055]; camera 180, [0044] for inputting images; Fig. 3 including score emotional response step 370 and statistical  analysis of the emotion scores in 380, [0055]-[0056]; group emotion in [0057], [0063], [0085], [0092]-[0093]; details of FACS (facial action coding system) and EM-FACS (emotion facial action coding) to determine emotional score in [0079]-[0081] which includes determining AU (action units) for various emotional states and an intensity scoring that ranges from A (trace) to E (maximum) based on image data}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state based on the image data as taught by Mora and/or Pitre because a) the Circumplex Model of Affect applied by Mora and the EM-FACS of Pitre define a two 
	Although Stephenson discloses wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals, the details of such accessing and matching could be more explicit in the disclosure.  As such, Fukuzawa is being applied to supplement Stephenson on these points.
	Fukuzawa is a highly relevant and analogous reference from the same field of employee monitoring including facial recognition, emotion tracking at the individual and group level.  See Problem to be solved, Technical field, page 5, markups to document and citations below.
	Fukuzawa teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data {Fig. 1 including emotion estimation system with emotion estimation server 100 and sensor terminals 200}; and 
a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial 

    PNG
    media_image1.png
    1
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    410
    335
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    3
    media_image1.png
    Greyscale
,

{see team emotion estimation unit 135 and social relationship information management unit 133 that accesses a) individual information including employee ID and team membership information and b) personal emotion from personal emotion estimation unit 131, DB an DB server 300 to match individual employees with workgroup teams to determine team emotions as per pgs. 9-12, Fig. 9}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified (to the extent that Stephenson does not specifically teach which is not admitted), wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals as taught by Fukazawa because a) such accessing and matching enables workgroup team levels moods/emotions  to be determined by compiling the set of individual moods of multiple employees into a variety of groups including the employee workgroups within a company specifically mentioned and motivated by Stephenson, b) doing so further enables the workgroup mood calculations of Mora in IIIB Degree of aggregation by providing backend database accessing details, and/or c) doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 2

Claim 3
	In regards to claim 3, Stephenson discloses the security integration system reports the statistical analysis to an employee resource management system that maintains the employee database {see human resource review of employee record S500 in [0031], [0041], [0043], [0047]-[0050] which includes personal information such as clock-in and clock-out times that are managed by human resources. Database further shown in Figs. 2, 10 and discussed in [0027]}.
Claim 4
	In regards to claim 4, Stephenson discloses wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals {see [0041] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states.  See also [0044]}

Claim 5

Claim 6
	In regards to claim 6, Stephenson discloses wherein the groups include social groups {see explanation for claims 4 and 5 as well as [0041] wherein the employee groups also include employees of a particular demographic which is considered a “social group” due to shared demographics}.


Claims 9, 10, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson (US 2014/0278629 A1), Mora, and Pitre.
Independent Claim 9
	In regards to claim 9, Stephenson discloses a method of employee monitoring, comprising:
capturing image data including individuals within the enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024] that capture image data of the employees}; 
identifying the individuals in the image data {see employee identification S2000 in Figs. 3a, 3b and 4b and [0020]-[0021], [0027] clarifying that facial recognition is used to 
determining an emotional state of the individuals 
tracking emotional state information of the individuals and saving the emotional state information to a database of an resource management system based on the identification of the individuals {see physiological record S500, Figs. 1, 2  which stores extracted physiological parameters for the employee over time in [0015], [0043]-[0044] wherein storing such emotion state information for each employee over time is considered “tracking” particularly because the invention is disclosed as employee parameter tracking in [0015].  Database further shown in Figs. 2, 10 and discussed in [0027].}.
Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.
Mora is a highly relevant and analogous reference in the same field of emotion recognition in collaborative settings and solves a similar problem of quantifying emotion using statistical analyses.  See title, Fig. 3, Section III, and citations below/within the document itself.  

Although Mora teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data is disclosed as using sensors and algorithms that analyze human behaviors including facial expression, mood assessment and mood changes that appear to based on image data it is not entirely clear whether image data is actually being used.
Pitre is another highly analogous reference from the same field of detecting moods/emotions of individuals and groups of individuals.  See abstract, Figs. 1, 2, 3, 9, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state based on the image data as taught by Mora and/or Pitre because a) the Circumplex Model of Affect applied by Mora and the EM-FACS of Pitre define a two dimensional space of valence/AU (emotional state) and arousal/intensity (emotion level) that is more granular and more accurately represents the emotion of the individual while providing an objective, numeric statistical methodology to compare individual emotions with group-level emotions, b) because doing so advantageously builds on Stephenson’s 

Claims 10, 11, 13 and 14
The rejection of system claims 2, 3, 5, and 6 above applies mutatis mutandis to the corresponding limitations of method claims 10, 11, 13, and 14, respectively while noting that the citations above include both apparatus and method elements and rely only upon the primary reference (Stephenson).

Claims 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora and Pitre as applied to claim 9 above, and further in view of Fukuzawa.
Claim 12
In regards to claim 12, Stephenson discloses accessing the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals {see [0041] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states.  See also [0044].  In further detail, [0041] discloses compiling the set of individual moods of multiple employees into a variety of groups for group emption including
employee workgroups within a company, 
employees at a particular campus, 
employees within a particular state, and 
employees within a particular demographic 
which requires or at least very heavily infers accessing employee “individual information” stored in a database that includes the a) corresponding and respective workgroup identification information, b) campus information, c) state information and d) demographic information; otherwise, groups a)-d) could not be identified to determine group-level emotions and comparisons.  See also [0047]-[0048] discussing trends across employee groups including comparisons between different work groups and work locations.  To further reinforce these assertions, see also Fukuzawa which supplements the disclosure of Stephenson regarding group level trends of emotions and the necessary backend database details for determining each of the groups.}.
	Although Stephenson discloses wherein the security integration system accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals, the details of such accessing and matching could be more explicit in the disclosure.  As such, Fukuzawa is being applied to supplement Stephenson on these points.
	Fukuzawa is a highly relevant and analogous reference from the same field of employee monitoring including facial recognition, emotion tracking at the individual and group level.  See Problem to be solved, Technical field, page 5, markups to document and citations below.

a database for storing individual information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see Fig. 1, database (DB) and DB server 300 that stores the organizational structure of employees 900 including their business/social relationships between supervisors 900H and their workgroups (e.g. 900A-C for workgroup 1 or 900D-E for workgroup 2) as illustrated in Fig.  6 (copied below) and discussed on pg. 4; and Office DB server 300 pgs. 6-7, Fig. 3 that stores information on the employee position job, type, and membership with workgroup teams and their associated team manager 900F, 900G and general manager 900H.  See also Fig. 7 table 321 of organization database that uniquely identifies members with employee ID, department each member belongs to and position of the member on pgs. 7-8:

    PNG
    media_image1.png
    1
    3
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    410
    335
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    1
    3
    media_image1.png
    Greyscale

accessing the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals
{see team emotion estimation unit 135 and social relationship information management unit 133 that accesses a) individual information including employee ID and team membership information and b) personal emotion from personal emotion estimation unit 131, DB an DB server 300 to match individual employees with workgroup teams to determine team emotions as per pgs. 9-12, Fig. 9}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
accesses the individual information and the emotional state information to match the individuals to groups within the enterprise to determine group level trends in the emotional states of the individuals as taught by Fukazawa because a) such accessing and matching enables workgroup team levels moods/emotions  to be determined by compiling the set of individual moods of multiple employees into a variety of groups including the employee workgroups within a company specifically mentioned and motivated by Stephenson, b) doing so further enables the workgroup mood calculations of Mora in IIIB Degree of aggregation by providing backend database accessing details, and/or c) doing so merely combines prior art elements according to known methods to yield predictable results.

Claim 18
In regards to claim 18, Stephenson discloses wherein determining the group level trends in the emotional states of the individuals comprises obtaining employee records for employees having matching institutional information or social information as an individual determined to be upset or angry based on the emotional state information and performing statistical analysis on the emotional state information of the obtained employee records
{see [0041] in which the system can compile individual employee/individual moods into a set of moods of multiple employees such as an employee group within a company, location or demographic in order to determine group level trends for emotional states.  See also [0044].  In further detail, [0041] discloses compiling the set 
employee workgroups within a company,
employees at a particular campus, 
employees within a particular state, and 
employees within a particular demographic 
which requires or at least very heavily infers obtaining employee records for employees having “matching institutional information” obtained from a database that includes the a) corresponding and respective workgroup identification information, b) campus information, c) state information and d) demographic information all of which are “matching institutional information” and “social information”; otherwise, groups a)-d) could not be identified to determine group-level emotions and comparisons.  For performing statistical analysis see also [0047]-[0048] discussing trends across employee groups including comparisons between different work groups and work locations.  To further reinforce these assertions, see also Fukuzawa which supplements the disclosure of Stephenson regarding group level trends of emotions and the necessary backend database details for determining each of the groups.}
Although Stephenson discloses wherein determining the group level trends in the emotional states of the individuals comprises obtaining employee records for employees having matching institutional information or social information as an individual determined to be upset or angry based on the emotional state information and performing statistical analysis on the emotional state information of the obtained employee records, the details of such obtaining and matching could be more explicit in 
Fukuzawa teaches wherein determining the group level trends in the emotional states of the individuals comprises obtaining employee records for employees having matching institutional information or social information as an individual determined to be upset or angry based on the emotional state information and performing statistical analysis on the emotional state information of the obtained employee records
{see team emotion estimation unit 135 and social relationship information management unit 133 that obtains a) matching institutional/social information including employee ID and team membership information and b) personal emotion from personal emotion estimation unit 131, DB an DB server 300  to match individual employees with workgroup teams to determine team emotions as per pgs. 9-12, Fig. 9}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified (to the extent that Stephenson does not specifically teach which is not admitted), wherein Stephenson’s determining the group level trends in the emotional states of the individuals comprises obtaining employee records for employees having matching institutional information or social information as an individual determined to be upset or angry based on the emotional state information and performing statistical analysis on the emotional state information of the obtained employee records as taught by Fukazawa because a) such obtaining and matching enables workgroup team levels moods/emotions  to be determined by compiling the set of individual moods of multiple employees into a variety of groups including the 
Claim 19
In regards to claim 19, Stephenson is not relied upon to disclose but Fuzuzawa teaches wherein the matching institutional information includes having the same manager and/or assigned project, and the statistical analysis indicates whether employees working for particular managers and/or on particular projects are generally upset {see Fig. 6 copied above clearly showing team grouping by manager.  The matching institutional information includes identification of supervisors 900H and their workgroups (e.g. 900A-C for workgroup 1 or 900D-E for workgroup 2) as illustrated in Fig.  6 (copied below) and discussed on pg. 4; and Office DB server 300 pgs. 6-7, Fig. 3 that stores information on the employee position job, type, and membership with workgroup teams and their associated team manager 900F, 900G and general manager 900H.  See also Fig. 7 table 321 of organization database that uniquely identifies members with employee ID, department each member belongs to and position of the member on pgs. 7-8.  As for “generally upset” see the 112(b) rejection while also noting that both Stephenson (e.g. [0047] and cites above) and Fuzuzawa (e.g. pg 10 and cites above) track a wide range of group emotions including “generally upset”}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Claim 20
In regards to claim 20, Stephenson discloses wherein the matching social information includes having the same professional affiliations, political affiliations, and/or outside work interests {it is noted that “professional affiliations” includes workgroup teams and employee groups within a company.  Moreover, [0041] teaches group-emotion based on “employees of a particular demographic wherein “demographic” is defined by Stephenson, in [0032], as including marital status which is well within at least “outside work interests” while the common understanding of “demographic” includes a variety of categories within the claimed professional affiliations, political affiliations, and/or outside work interests}.
Claim 21
In regards to claim 20, Stephenson discloses wherein the statistical analysis includes compiling statistical information on interactions between groups 
Fukuzawa also teaches wherein the statistical analysis includes compiling statistical information on interactions between groups of manager and worker employees over time to identify personnel issues that require additional investigation {{see Fig. 1, database (DB) and DB server 300 that stores the organizational structure of employees 900 including their business/social relationships between supervisors 900H and their workgroups (e.g. 900A-C for workgroup 1 or 900D-E for workgroup 2) as illustrated in Fig.  6 (copied below) and discussed on pg. 4; and Office DB server 300 pgs. 6-7, Fig. 3 that stores information on the employee position job, type, and membership with workgroup teams and their associated team manager 900F, 900G and general manager 900H.  See also Fig. 7 table 321 of organization database that uniquely identifies members with employee ID, department each member belongs to and position of the member on pgs. 7-8.  See also team emotion estimation unit 135 and social relationship information management unit 133 in pgs. 9-12, Fig. 9.  See also Fig. 10, pgs. 14-15 for team emotion history trends (compiled statistical data over time)},

wherein the statistical analysis includes compiling statistical information on interactions between groups of manager and worker employees over time to identify personnel issues that require additional investigation as taught by Fukazawa because doing so further enables the workgroup mood calculations of Mora in IIIB Degree of aggregation to be correlated with the responsible manager over time thereby increasing management effectiveness and providing top management with better feedback on performance of lower level managers; and/or doing so merely combines prior art elements according to known methods to yield predictable results.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora, Pitre, and Fukazawa as applied to claim 1 above, and further in view of Smith (US 9,996,736 B2)
Claim 7
	In regards to claim 7, Stephenson discloses wherein the security integration system reports the group level trends in the emotional states of the individuals to 

Smith also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards {Figs. 2 action manager that increases security staff and dispatches management to address escalations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment is greater than 75% negative for that time of day as further discussed in column 23, lines 31-64 in order to mitigate the crisis severity}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s reporting of the group level trends in the emotional states of the individuals to management to report such group level trends in the emotional states of the individuals to security guards as taught by Smith because Smith motivates such reporting to security guards in order to mitigate crisis severity.

17 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora, and Pitre as applied to claim 9 above, and further in view of Smith (US 9,996,736 B2).
Claim 17
The rejection of system claim 7 above applies mutatis mutandis to the corresponding limitations of method claim 17 while noting that the citations above include both apparatus and method elements.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora, Pitre, and Fukazawa as applied to claim 18 above, and further in view of Smith (US 9,996,736 B2).
Claim 22
	In regards to claim 22, Stephenson is not relied upon to disclose but Smith teaches alerting security guards and/or owners of the enterprise of potential threats or problems posed by groups of employees based on the statistical analysis {Figs. 2 action manager that alerts security staff and dispatches management (owners of enterprise) to address escalations.  Fig. 3, dispatched alert 310 and particularly Fig. 9 that sends a security team to zone X when the crowd facial sentiment is greater than 75% negative for that time of day as further discussed in column 23, lines 31-64 in order to mitigate the crisis severity}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s reporting of the group level trends in the .

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora, Pitre, and Rodenas (US 2018/0300557 A1).
Independent Claim 8

surveillance cameras that capture image data including individuals within an enterprise {see the cameras illustrated in Figs. 3a, 3b, 4a, 4b, [0018], [0021], [0023]-[0024]};
an emotion analyzer module for determining an emotional state 
a security integration system for signaling
Although Stephenson determines an emotional state of the individuals based on image data and determines frequency of emotional states and emotional trends in [0046]-[0048] which are similar to “emotion level”, Stephenson is not solely relied upon to disclose determining emotion level for the determined emotional state as indicated above in strike-through font.
Mora is a highly relevant and analogous reference in the same field of emotion recognition in collaborative settings and solves a similar problem of quantifying emotion using statistical analyses.  See title, Fig. 3, Section III, and citations below/within the document itself.  
 {see Fig. 3, Section III teaching a mood tracker provided on a desktop or mobile device in which emotions are tracks by sensors and algorithms that analyze human behaviors such as facial expressions, and tracking of mood/emotion information over time to detect changes.  Mora is most specifically relied upon to teach the conventional nature of determining both emotional state and emotion level.  See Section II Background discussing the conventional Circumplex Model of Affect from the 1980’s that defines a two dimensional space of valence (emotional state) and arousal (emotion level) which is applied by Moro to statistically analyze group-level emotion trends as discussed in IIIB Degree of Aggregation that extracts statistical indexes (e.g. average, variance) from shared moods to provide an aggregate overview of a workgroup mood.  See also IIIC Degree of comparison that applies this emotional-state&level-model to check/compare individual moods against group mood/emotion (aggregate value) to uncover similarities and differences}.
Although Mora teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the individuals based on the image data is disclosed as using sensors and algorithms that analyze human behaviors including facial expression, mood assessment and mood changes that appear to based on image data it is not entirely clear whether image data is actually being used.
Pitre is another highly analogous reference from the same field of detecting moods/emotions of individuals and groups of individuals.  See abstract, Figs. 1, 2, 3, 9, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson determination of an emotional state of the individuals based on image data to also determine an emotion level for the determined emotional state as taught by Mora and/or Pitre because a) the Circumplex Model of Affect applied by Mora and the EM-FACS of Pitre define a two dimensional space of valence/AU (emotional state) and arousal/intensity (emotion level) that is more granular and more accurately represents the emotion of the individual while providing an objective, numeric statistical methodology to compare individual emotions with group-level emotions, b) because doing so advantageously builds on Stephenson’s 
Rodenas is a highly analogous reference from the same field of emotion tracking and personnel recognition from multiple video feeds such as security cameras.  See [0001], [0019], [0026] and Fig. 3 showing security cameras 304 generating multiple video feeds subject to behavior analyzer 322 that determines mood/emotions.
Rodenas also teaches wherein the security integration system reports the group level trends in the emotional states of the individuals to security guards.  See [0025] in which the facial expressions, mood, etc. is used to generate an overall suspicion score and confidence value that are compared against thresholds to determine what action should be taken.  These actions include reporting the emotional states of the individuals to security guards in [0025], [0079]}. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Stephenson’s signaling of managers based on the emotional state determined by the emotion analyzer module to signal security guards based on the emotional state as taught by Rodenas in order to increase safety by mitigating a dangerous situation caused by group emotional trends and/or because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 15
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Stephenson, Mora, Pitre, and Rodenas as applied to claim 15 above, and further in view of Smith (US 9,996,736 B2).
Claim 23
	In regards to claim 22, Stephenson is not relied upon to disclose but Smith teaches restricting access to a premises of the enterprise in response to determining that the emotional states of the individuals indicate fear or anger {See Smith column 26, lines 45-column 27, line 11 that shuts down gates, locks down access to premises of the enterprise while column 11, lines 32-47 and column 19, lines 28-column 20, line 7 clarify that the determined emotional states include anger and other emotional states.  See also column 23, lines 31-64}.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koka (US 10,176,513 B1), Mora and Pitre.
Independent Claim 16
	In regards to claim 16, Koka discloses a retail store monitoring system {see Fig. 2-4; column 2, lines 54-60; and citations below}, comprising:
surveillance cameras that capture image data including the customers within the store {Fig. 2 cameras 208; column 4, lines 8-32 and column 4, line 62-column 5, line 5}};
a facial recognition module for identifying the customers in the image data {see Fig. 4, identify user step 402; column 8, line 66—column 9, line 9}; 
an emotion analyzer module for determining an emotional state 
a customer database for storing customer information and the emotional state information from the emotion analyzer module based on the identification performed by the facial recognition module {see column 8, lines 19-24.  See also user data store 917 in Fig. 9; column 14, line 54-column 15, line 25.  See also user history 804 and prior interaction with user 810 in Fig. 8}.

Mora is a highly relevant and analogous reference in the same field of emotion recognition in collaborative settings and solves a similar problem of quantifying emotion using statistical analyses.  See title, Fig. 3, Section III, and citations below/within the document itself.  
Mora also teaches an emotion analyzer module for determining an emotional state and an emotion level for the determined emotional state of the customers  {see Fig. 3, Section III teaching a mood tracker provided on a desktop or mobile device in which emotions are tracks by sensors and algorithms that analyze human behaviors such as facial expressions, and tracking of mood/emotion information over time to detect changes.  Mora is most specifically relied upon to teach the conventional nature of determining both emotional state and emotion level.  See Section II Background discussing the conventional Circumplex Model of Affect from the 1980’s that defines a two dimensional space of valence (emotional state) and arousal (emotion level) which is applied by Moro to statistically analyze group-level emotion trends as discussed in IIIB Degree of Aggregation that extracts statistical indexes (e.g. average, variance) from shared moods to provide an aggregate overview of a workgroup mood.  See also IIIC Degree of comparison that applies this emotional-state&level-model to check/compare individual moods against group mood/emotion (aggregate value) to uncover similarities and differences}.

Pitre is another highly analogous reference from the same field of detecting moods/emotions of individuals and groups of individuals.  See abstract, Figs. 1, 2, 3, 9, [0002], [0004], [0008]-[0011] and citations below.  Pitre provides conclusive evidence that using images to determine both emotional state and emotion level is conventional and that also teaches the claimed emotion analyzer module for determining an emotion score which includes emotional state and an emotion level (emotion intensity) for the determined emotional state of the individuals based on the image data {see Figs. 1, 2, 3; classifier logic 140, [0040]-[0042], evaluating emotion content step 270 to determine emotion score that includes emotions and their intensities (levels), [0050], [0054]-[0055]; camera 180, [0044] for inputting images; Fig. 3 including score emotional response step 370 and statistical  analysis of the emotion scores in 380, [0055]-[0056]; group emotion in [0057], [0063], [0085], [0092]-[0093]; details of FACS (facial action coding system) and EM-FACS (emotion facial action coding) to determine emotional score in [0079]-[0081] which includes determining AU (action units) for various emotional states and an intensity scoring that ranges from A (trace) to E (maximum) based on image data}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thieberger (US 2008/0091515 A1) discloses determining and leveraging emotional states of employees engaged in a business process which is particularly relevant to the “assigned project” emotion tracking of claim 19 and would likely be applied should claim 19 be amended to require the “assigned project” that is now optionally recited.  See Figs. 4, 5, 8, 9, 11 (copied below)

    PNG
    media_image3.png
    345
    705
    media_image3.png
    Greyscale

Raskin (WO 2013166341 A1) discloses individual and group-level emotion tracking for security purposes including elevation to manager, security, access control, heightened scrutiny as well as fine tuning group level emotion via music tempo, volume and setlist.  See Figs. 8 and 9 and corresponding specification sections.
JP 2017073107 A discloses emotion estimation unit 12 for employees and an information presentation apparatus 8 that changes the security method according to the group-level emotion.
Loi US 20190005841 A1 discloses group-level emotional determination and response system.  See [0007] for example.
Treiser (US 20180114238 A1) determines mood relationships between employees and supervisors that is relevant to claims 18-20 including “[0161] In all of these examples it is important to remember that the disclosed system, apparatus, and methods may be used to identify characteristics such as personality type, cognitive dimensions of thinking, temperament, mood, and interests without requiring a written examination, psychological evaluation, or other time consuming and expensive process. All this information may be updated in real-time so that a company is able to monitor 
Sawaki US-20180154260 A1) discloses face tracking and emotion recognition that includes emotion degree (e.g. represented by 10 levels) in [0129].
Kibar US 20040210159 A1 discloses combined facial recognition and emotion analysis based on captured images for employee performance, security, law enforcement, customer and military applications.  See Figs. 1-3, [0102]-[0105], [0112].
Hong US 20170192994 A1 discloses emotion tracking, facial recognition and related database structures.  See Fig. 1, 2, 3A, [0058], [0077].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486